UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6691



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

SOLOMON HAMM, a/k/a Soloman Ham, a/k/a Charles
R. Brewer,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-90-53-N, CA-96-160-2)


Submitted:   July 23, 1996                 Decided:   August 6, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Solomon Hamm, Appellant Pro Se. Arenda L. Wright Allen, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion pursuant to 28 U.S.C. § 2255 (1988), as amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1217. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

district court. United States v. Hamm, Nos. CR-90-53-N; CA-96-160-2
(E.D. Va. Apr. 10, 1996). We deny Appellant's motion for review of

the denial of post-judgment motions by the district court. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2